                      UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

IN THE MATTER OF:                                             Case No.: 18-52867-TJT
                                                              Chapter 13
        Michael D. Preski                                     Honorable Thomas J. Tucker
and     Margo L. DeLeon

        Debtors.

JOSEPH L. GRIMA (P 44756)
Attorney for Debtors
18232 Mack Ave.
Grosse Pointe Farms, MI 48236
(313) 417-8422

                      CHAPTER 13 POST-CONFIRMATION PLAN MODIFICATION
                                  UNDER 1329(d) – CARES ACT
                                  TO INCREASE PLAN LENGTH

        Debtors Michael D. Preski and Margo L. DeLeon by and through their counsel, Joseph L. Grima &
Associates, P.C., have filed papers with the Court to modify their confirmed Chapter 13 Plan.

        1.     On September 20, 2018, Debtors filed a joint Petition under Chapter 13 of Title 11, United States
               Bankruptcy Code. An Order Confirming Plan was entered on December 12, 2018.

        2.     Debtors’ confirmed Plan provides for a Plan length of 60 months and a 100% dividend to Class 9
               General Unsecured creditors.

        3.     Debtor Michael Preski is unemployed, and has been unemployed since prior to the filing of this
               Chapter 13 Bankruptcy. He has no income of his own whatsoever. Debtor Margo L. DeLeon
               (“DeLeon”) is the only Debtor in this Chapter 13 who is employed. The Chapter 13 Plan payments
               are being made solely by DeLeon.

        4.     DeLeon is employed at Ford Motor Company.

        5.     Ford Motor Company is experiencing severe material shortages due to the COVID-19 pandemic (the
               “chip” shortage).

        6.     Due to these material shortages, DeLeon has been experiencing periodic “lay offs” from her
               employment since April of 2020. These “lay offs” have resulted in a Plan payment delinquency. 1

        7.     As a result of these lay offs, Debtors have accumulated a delinquency in Plan payments of $9,018
               and the Plan is completing in excess of 60 months.

        8.     The CARES Act, signed into law March 27, 2020, and currently in effect, allows Debtors to extend a
               60 month Plan by up to an additional 24 months if their Plan confirmed prior to March 27, 2020 (as
               is the case here) and the cause of the delinquency is the COVID-19 pandemic, (as is also the case
               here).

        ____________________________
        1
          DeLeon is unsure of when Ford Motor Company will have these material shortages resolved or when the periodic
        “lay offs” will end. Once the material shortages are resolved, the periodic lay offs should end, and DeLeon would
        not miss any more Plan payments due to the material shortage issue.

   18-52867-tjt       Doc 119         Filed 07/14/21          Entered 07/14/21 10:48:11                 Page 1 of 2
        9.     Debtors propose that Debtors’ Plan length be increased from 60 months to 84 months to allow
               Debtors to still provide a 100% dividend to Class 9 General Unsecured creditors.

        10.    This Plan will negatively impact creditors in Classes 2 through 9 as the Plan length will be extended
               to 84 months. However, Class 9 General Unsecured creditors will still receive a 100% dividend
               under this modification.



         An Order Confirming Plan was entered on December 12, 2018. Debtors propose to modify the confirmed
Plan pursuant to LBR 3015-2(b) as follows:

        !      Debtors’ Plan length shall be increased to 84 months from the confirmation date of December 12,
               2018;

        !      Debtors’ Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to
               100% of allowed claims.

        In all other respects, the order Confirming Plan referred to above shall remain in full force and effect.

                                                            Respectfully submitted,

                                                            Joseph L. Grima & Associates, P.C.


 DATED: July 14, 2021                                       /s/ Joseph L. Grima
                                                            JOSEPH L. GRIMA (P 44756)
 sws                                                        Attorney for Debtors
                                                            18232 Mack Ave.
                                                            Grosse Pointe Farms, MI 48236
                                                            (313) 417-8422
                                                            grimalaw@gmail.com




   18-52867-tjt       Doc 119        Filed 07/14/21         Entered 07/14/21 10:48:11               Page 2 of 2
